UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 4, 2013 TF FINANCIAL CORPORATION (Exact name of Registrant as specified in its Charter) Pennsylvania 1-35163 74-2705050 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 3 Penns Trail, Newtown, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(215) 579-4000 Not Applicable (Former name or former address, if changed since last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). TF FINANCIAL CORPORATION INFORMATION TO BE INCLUDED IN THE REPORT Section 8 – Other Events Item 8.01 Other Events. On November 4, 2013, TF Financial Corporation mailed a letter to its shareholders, a copy of which is furnished as Exhibit 99 to this Current Report on Form 8-K and is incorporated herein by reference. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d)Exhibits 99Letter to Shareholders dated November 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. TF FINANCIAL CORPORATION Date: November 4, 2013 By: /s/ Kent C. Lufkin Kent C. Lufkin President and Chief Executive Officer (Duly Authorized Representative)
